DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
On pages 9-10, Applicant argues that,
“Independent claim 1 recites, among other things, a processor configured to control a communicator to transmit a split image updated corresponding to change in an individual view angle based on movement of a view point, wherein the processor is configured to control the communicator to receive, from at least one display apparatus among the plurality of display apparatuses, information indicating that a corresponding projection image is displayed beyond a boundary area being set within a corresponding split image, and update the split image based on the received information. See, e.g., pages 21-22 of the specification of the subject patent application (“The controller 12 receives information about each individual view angle of the screens 81, 82, 83, ... Each individual view angle of the screens 81, 82, 83, ... is varied depending on the viewpoint based on user control. In this case, information about the view angles of the screens 81, 82, 83, ... may be received in response to a viewpoint moving command for the display apparatus 20, which a user controls, among the plurality of display apparatuses 20, 30, 31, ...”).
De La Riviere et al. discloses a system for sharing an immersion in a virtual environment between a source system and a target system. With reference to Figure 2, a 3D virtual representation of the source display system 12’ is created in the target system 20, as a function of the parameters of the source display system 12, on virtual screens 12’a, 12’d, 12’c, from which virtual representation of the source display system are displayed the images of the display data received corresponding to each of the real screens 12a, 12d, 12c of the source system.
De La Riviere et al. does not describe that the images on the displayed screens each have an individual view angle. While De La Riviere et al. generally describes a position a change of the individual view angle of one of the display apparatuses. In certain non-limiting examples of the subject patent application, to produce split images, information about individual view angles is used and view angles are varied depending on the viewpoints of the screens. De La Riviere et al. does not disclose the changing of an individual view angle based on movement of a view point, as claimed.
Consequently, Applicant respectfully submits that De La Riviere et al. does not anticipate claim 1 or its dependent claims.”

In response, Examiner respectfully disagrees and submits that, at least in [0153], De La Riviere states “display data is generated as a function of the parameters capable of modifying the visual perception of the virtual environment by the user 90, in particular as a function of a position in space of a point from which the user 90 views each of the screens 12a, 12b, 12c, 12d of the source display system 12 and a direction of observation in which the user is looking, the direction of observation corresponding to an optical axis of the observation means, in practice of the eyes.” (emphasis added)
In other words, De La Riviere teaches the image data to be displayed is generated based on a position where the user views each of the screens 12a, 12b, 12c, 12d as shown in Fig. 1 and corresponding directions of observation (relative to the optical axis of the observation means). Clearly, the view angle of a screen changes in according to the point of view change and/or the viewing direction change. Specifically, for example, if the observer moves further from the screen while maintaining the same viewing direction, the view angle of the screen is smaller, and if the observer moves 
Further, in [0198], De La Riviere states “a position and/or dimensions of the images of the source display data represented in the display system of the target immersive system are a function of a position from which, and/or of a direction in which, in the display system of said target immersive system, the observer immersed in said target immersive system is looking at said display system of the target immersive system. In this manner, the movements of said observer are taken into account to correct the images displayed and maintain the view with an accurate perspective.” (emphasis added)
As such, since the observer moves, the position from which he or she looks at each of the screen and corresponding direction changes, the viewing angle to each of the screens changes leading to update of the images to be displayed into the screens accordingly.
Applicant’s arguments are therefore not persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De La Riviere et al. (US 2019/0139313 A1 – hereinafter De La Riviere).
Regarding claim 1, De La Riviere discloses a server ([0129]-[0132]; [0226] – a server comprising a database and a processing system to store and process images for display on display systems 10 or 20 shown in Fig. 1) comprising: a communicator, including communication circuitry, configured to communicate with a plurality of display apparatuses (Fig. 1; [0148]-[0149]; [0152] – a communicator to communicate display data to a plurality of display apparatuses); and a processor configured to: identify individual view angles of screens of the plurality of display apparatuses which are based on a plurality of viewpoints ([0153]-[0157] – identifying a position in space of a point from which the user 90 views and a direction of observation in which the user is looking at each of the screens 12a, 12b, 12c, 12d of the source display system – each view angle is given by a position and a direction for a corresponding screen); produce a plurality of split images corresponding to individual view angles from each frame of a 360-degree image, the 360-degree image comprising a plurality of frames ([0153]-[0157] – a controller to generate images from a 360-degree images, as further described in at least [0295], to be displayed on each of the screens), transmit the plurality of split images according to the frames to the corresponding display apparatus ([0025]; [0029]; [0049]; [0051]; [0200]; [0237] – transmitting the images to the plurality of the corresponding display apparatus for display), and control the communicator to transmit a split image updated corresponding to change in the individual view angle based on movement of a view point ([0153]; [0198] – updating images corresponding to changes in viewing positions and directions of the user), wherein the processor is configured to control the communicator to receive, from at least one display apparatus among the plurality of display apparatuses, information indicating that a corresponding projection image is displayed beyond a boundary area being set within a corresponding split image, and update the split image based on the received information ([0198]-[0200]; [0232] – receiving information regarding viewing positions and directions to update the images accordingly, thus information about whether “a projection image displayed on a corresponding screen is displayed beyond a boundary area of the corresponding split image based on the individual view angles, each of which comprises a viewing position and a direction).
Regarding claim 3, De La Riviere also discloses the processor is configured to control the communicator to transmit the updated split images to the plurality of display apparatuses, according to an order being determined based on a projection image being displayed on each screen beyond a boundary area, the boundary area being set within the corresponding split image ([0198]-[0200]; [0232] – at least the updated images is transmitted after the current image, which is to be updated, when the user looks beyond the current image).
Regarding claim 4, De La Riviere also discloses the processor is configured to control the communicator to transmit layout information about each frame of the 360-degree image to each of the plurality of display apparatuses ([0220] – transmitting configuration data, which comprises layout information as described in [0209]-[0217], to one or more display systems), and transmits the split image based on the ([0025]; [0029]; [0049]; [0051]; [0200]; [0237] – transmitting the images to the plurality of the corresponding display apparatus for display accordingly so that the images can be displayed correctly based on the configuration data), and the layout information comprises information about locations and sizes of the split images respectively corresponding to a plurality of screens in a corresponding frame of the 360-degree image ([0209]-[0217] – locations and sizes of the split images correspond to the locations and sizes of the screens in the configuration data as a function of user’s viewing positions and directions).
Regarding claim 5, De La Riviere also discloses the processor is configured to adjust a resolution of the split image transmitted to the display apparatus based on at least one of the individual view angle, a network state, a transceiving cycle, or a bandwidth of each screen ([0280] – at least updating an image size based on the individual view angle caused by changes in viewing positions and directions of the user, the image size corresponds to a resolution).
Claim 6 is rejected for the same reason as discussed in claim 1 above in view of De La Riviere also disclosing a computer program product comprising: a memory configured to store an instruction ([0038]; [0051]; [0089]; [0233]); and a processor, the instruction being executed by the processor to perform the recited steps ([0038]; [0051]; [0089]; [0233]).
Regarding claim 8, De La Riviere discloses a display apparatus (Fig. 1; [0132]; [0144]-[0145]) comprising: an image processor configured to process an image signal; a display (Fig. 1; [0132]; [0144]-[0145] – at least a screen); a communicator including communication circuitry configured to communicate with a server (Fig. 1; [0148]-[0149]; [0152] – a communicator to communicate display data to a server to receive operating data and image data for display); and a processor configured to identify an individual view angle of a screen corresponding to the display apparatus among a plurality of screens based on a viewpoint according to a user input ([0036] – identifying user’s direction and position of observation), receive a split image obtained corresponding to the identified individual view angle from each frame of a 360-degree image, the 360-degree image comprising a plurality of frames from the server ([0037]; [0153]-[0157] – receiving split images for display on corresponding screens), perform mapping the received split image to a three-dimensional image, and control the image processor to produce a projection image corresponding to the individual view angle from the mapping split image and display the projection image on the display ([0037]; [0153]-[0157] – mapping split images to a three-dimensional image as shown in Fig. 1 for display on corresponding screens), wherein the controller is configured to control the communicator to transmit, to the server, information indicating that the projection image is displayed beyond a boundary area being set within the split image, and to receive an updated split image from the server based on the transmitted information ([0198]-[0200]; [0232] – receiving information regarding viewing positions and directions to update the images accordingly, thus information about whether “a projection image displayed on a corresponding screen is displayed beyond a boundary area of the corresponding split image based on the individual view angles, each of which comprises a viewing position and a direction).
	Regarding claim 9, De La Riviere also discloses the processor is configured to control the communicator to transmit information about the identified individual view angle to the server, and receives the produced split image from the server based on the information about the transmitted individual view angle ([0037]; [0153]-[0157] – transmitting user position and direction of observation and receiving corresponding split images for display on corresponding screens).
	Regarding claim 10, De La Riviere also discloses an input receiver configured to receive a user input, wherein, based on the individual view angle being changed by the received user input ([0036] – receiving user’s position and direction of observation as user input), the processor is configured to control the communicator to receive a split image updated corresponding to the ([0037]; [0153]-[0157] –receiving corresponding split images for display on corresponding screens).
	Regarding claim 11, De La Riviere also discloses the processor is configured to control the image processor to perform mapping the received split image to a spherical shape based on the individual view angle (Fig. 1; [0140]; [0170]; [0186] – mapping the images to a spherical shape to be displayed on screens surrounding the user 90 based on the individual view angle as further described in at least [0036]-[0037]).
	Regarding claim 13, De La Riviere also discloses the processor is configured to control the communicator to transmit a request for updating the corresponding split image to the server, according to an order being determined based on a projection image being displayed on each screen beyond the boundary area, the boundary area being set within the corresponding split image ([0198]-[0200]; [0232] – the request is the information regarding position and direction of observation).
	Regarding claim 14, De La Riviere also discloses the processor is configured to control the communicator to receive layout information about each frame of the 360-degree image from the server ([0220] – receiving configuration data, which comprises layout information as described in [0209]-[0217], from the server), and receive the split image based on the received layout information ([0025]; [0029]; [0049]; [0051]; [0200]; [0237] – receiving the images to the plurality of the corresponding display apparatus for display accordingly so that the images can be displayed correctly based on the configuration data), and the layout information comprises information about locations and sizes of split images respectively corresponding to a plurality of screens in a corresponding frame of a 360-degree image ([0209]-[0217] – locations and sizes of the split images correspond to the locations and sizes of the screens in the configuration data as a function of user’s viewing positions and directions).
	Claim 15 is rejected for the same reason as discussed in claim 8 above in view of De La Riviere also disclosing a computer program product comprising: a memory configured to store an instruction ([0038]; [0051]; [0089]; [0233]); and a processor, the instruction being executed by the processor to perform the recited steps ([0038]; [0051]; [0089]; [0233])..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.